Citation Nr: 0714871	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for Crohn's disease 
including as secondary to hepatitis C.

2.  Entitlement to service connection for hernia including as 
secondary to hepatitis C.

3.  Entitlement to a rating in excess of 10 percent for 
hepatitis C prior to September 2, 2004.

4.  Entitlement to a rating in excess of 20 percent for 
hepatitis C from September 2, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to August 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2003 
rating decision of the San Diego, California Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for hepatitis C, rated 10 percent, 
effective March 12, 2003, and from an August 2005 rating 
decision that denied service connection for Crohn's disease 
and for hernia.  A January 2005 rating decision increased the 
rating for hepatitis C to 20 percent effective September 2, 
2004.  The issues have been characterized to reflect that 
"staged" ratings are assigned.

The matter of entitlement to service connection for Crohn's 
disease, including as secondary to hepatitis C is being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify the veteran is any action on his part is 
required.


FINDINGS OF FACT

1.  A hernia was not manifested in service, and it is not 
shown that any current hernia is related to the veteran's 
service or to his service connected hepatitis C.  

2.  Prior to September 2, 2004, the veteran's hepatitis C was 
not manifested by daily fatigue, malaise, and anorexia 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during a 12-month period.

3.  From September 2, 2004, it is not shown that the 
veteran's hepatitis C has been manifested by daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly or by incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks but less than six weeks 
within a 12 month period.  


CONCLUSIONS OF LAW

1.  Service connection for hernia is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2006).

2.  Prior to September 2, 2004, a rating in excess of 10 
percent for hepatitis C is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code (Code) 7354 (2006). 

From September 2, 2004, a rating in excess of 20 percent for 
hepatitis C is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.114, Code 7354 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Regarding the 
veteran's claims for service connection, an April 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  While this 
letter did not advise the veteran verbatim to submit 
everything he had pertinent to his claims, it explained the 
type of evidence necessary to substantiate his claims and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claims.  The March 2005 rating decision, a 
December 2005 statement of the case (SOC) and a July 2006 
supplemental SOC provided the text other applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  Additionally, a March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).

Regarding the rating for hepatitis C, the purpose of 
statutory notice was satisfied when the RO granted service 
connection and assigned the initial rating for hepatitis C in 
October 2003.  The veteran exercised his right to appeal the 
initial rating, and a March 2004 statement of the case (SOC) 
properly provided notice on the downstream issue of an 
increased initial rating.  A January 2005 rating 
readjudicated the matter, and explained why the rating was 
increased to 20 percent (but not higher) effective September 
2, 2004.  A July 2006 supplemental SOC (SSOC) readjudicated 
the matter after further evidentiary development.    

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He has been afforded medical 
examinations for his hepatitis C.  The Board has also 
considered whether a VA medical examination is necessary for 
proper adjudication of the veteran's service connection 
claims.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Here, there is no evidence that a hernia was 
manifested in service or for many years thereafter, and no 
evidence that a hernia might be related to service or to the 
veteran's service connected hepatitis C.  Consequently, an 
examination to determine the etiology of a hernia is not 
necessary.   

The veteran has not identified any additional evidence 
pertinent to these claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service medical records do not reveal any findings, diagnosis 
or treatment of hernia.  

On January 2001 private neurological examination the veteran 
reported that he had no energy and sometimes slept a lot.  
Physical examination showed that he was moderately nourished 
with no jaundice.  Coordination and muscle power were good.  
The neurologist did not find any underlying neurological 
condition but did believe that the veteran had underlying 
stress and depression.    

August 2002 progress notes from Dr. N, a private physician, 
show evaluation and treatment for hepatitis C.  An August 15, 
2002 note shows a history of hepatitis C and notes that the 
veteran's liver enzymes were ok when tested in May 2002.  An 
August 27 2002 note indicates that the veteran was having 
problems with chronic fatigue.   

A March 2003 letter from a private treating physician, Dr. N, 
indicated that the veteran had a history of hepatitis C and 
chronic fatigue (along with a recent diagnosis of Crohn's 
disease with ileitis).  

A May 2003 examination on behalf of VA found a pertinent 
diagnosis of hepatitis C.  The veteran reported that 
hepatitis C was diagnosed a few years prior, but that he was 
not being treated for it.  He reported being tired and 
fatigued all the time with daily pain in his upper right 
quadrant.  Physical examination showed that he was well 
nourished and in no apparent acute distress.  The abdomen was 
soft and non-tender with bowel sounds present.  There were no 
hepatosplenomegaly or ascites.  There was also rebound, 
guarding, or evidence of hernia.  Total bilirubin and 
indirect bilirubin were elevated, but otherwise hepatic 
function was normal.  

An August 2003 liver biopsy was compatible with mild chronic 
hepatitis C.  There was no increase in iron stores.  

An August 2003 private surgical note reveals that the veteran 
underwent exploratory laparotomy, needle biopsy of the liver 
and Finlay type suroplasty.  

In his April 2004 Form 9 the veteran indicated that he 
suffered from daily fatigue, nausea and malaise; had moderate 
to severe pain in the upper quadrant; and had joint pains.  
The combination of hepatitis C and Crohn's disease caused his 
fatigue to be so great that he could not hold down a job.   

On May 2004 examination on behalf of VA, the veteran reported 
fatigue and weakness for at least 8 years, and that if he 
tried to do anything it wiped him out easily.  He was having 
constant pain in the abdomen above the liver area with 
swelling.  He related that he had lost weight from 225 pounds 
to 178 pounds in 6 months until he was started on steroids in 
January 2003 resulting in weight gain.  His frequent 
abdominal pain was a pulling pain without associated 
abdominal distention.  He indicated that his liver condition 
had caused easy fatigability, gastrointestinal disturbances, 
aches and pains in the joints, nausea and vomiting and loss 
of appetite; his fatigue and joint pain were daily, and he 
had loss of appetite periodically.  He was able to function 
but limited and unable to go to work because of symptoms.  He 
indicated bedrest as needed was recommended for the 
condition.  He denied vomiting or bleeding that caused him to 
be anemic.  He indicated that the liver condition had caused 
him to have periods of confusion about 8 times a month for 
the prior 4 years in that he forgot words that he wanted to 
say when talking to people.  He could not do any yardwork or 
help with the housework.  He had to nap and rest frequently 
and could not do prolonged walking or lifting.  A wheelchair 
had been recommended because of his easy fatigability.  

Physical examination showed that the veteran was well-
developed, well-nourished and in no apparent acute distress.  
There was no sign of jaundice.  Palpation of the abdomen 
revealed tenderness with fullness around the area of the 
right upper quadrant.  There were no ascites.  
Musculoskeletal examination revealed mild generalized muscle 
weakness in that the veteran had to lie and sit down 
alternately while waiting for his examination because of 
weakness and fatigability.  Hepatic function was normal aside 
from elevated total and indirect bilirubin.  The examiner 
commented that the veteran had liver problems of chronic 
hepatitis with constant right upper abdominal pain and 
fatigue but without ascites, hepatic encephalopathy, variceal 
hemorrhage, portal hypertension, portal gastropathy or 
jaundice.  The examiner opined that the veteran's fatigue and 
malaise were most likely caused by, or the result of his 
hepatitis C condition with his long history of several years 
of fatigue and abdominal pain with documented hepatitis 
findings in August 2003.  

VA outpatient records from May 2004 to December 2004 show 
diagnoses of Crohn's disease and hepatitis C.  

On September 2004 psychiatric evalaution on behalf of VA, the 
diagnosis was anorexia secondary to service-connected 
hepatitis C.  The veteran reported that he continued to have 
problems with appetite and could only eat one or two tacos 
per day.  He had been getting vitamin B-12 shots to improve 
his appetite but they stopped working.  He was also drinking 
Ensure, but this also had stopped working.  The examiner 
opined that the veteran's anorexia was at least as likely as 
not caused by, or a result of, his hepatitis C.  

A March 2005 letter from Dr. N indicated that the veteran had 
been a patient of his over the last 5 years.  The veteran had 
a history that included hepatitis C, chronic fatigue, 
depression, Crohn's disease with ileitis and prostate cancer.  
He had seen multiple specialists for these various problems.  
In Dr. N's estimation the veteran was permanently disabled 
due to his conditions.

In a September 2005 letter, Dr N indicated that the veteran 
had a history of hepatitis C and had subsequently developed 
Crohn's ileitis, appendicitis, prostate cancer, depression 
and chronic fatigue.  He also indicated that the veteran had 
a weakened immune system due to his hepatitis C, which 
increased his susceptibility toward liver disease, as well as 
various immune-related conditions.  

A December 2005 VA progress note showed that the veteran was 
still frequently having abdominal pain and nausea.    

III.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Notably, VA amended 38 C.F.R. § 3.310, 
effective October 10, 2006, to add an additional section to 
incorporate the holding in Allen. 71 Fed. Reg. 52744, 52746 
(September 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings other than the 
ones already assigned are not warranted, as the record does 
not reflect any further significant variance in the symptoms 
of the hepatitis. 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hernia

There is no evidence that a hernia was manifested in service 
or is related to the veteran's service.  In fact, there is no 
clear evidence of a hernia.  VA examinations in May 2003 and 
in September 2004 specifically noted there was no hernia; and 
the veteran's treating physician who listed his various 
medical problems in March 2005, did not report a hernia at 
that time.  Regardless of whether the veteran does or does 
not have a hernia, there is no evidence in the record that 
suggests that any hernia might be related to the veteran's 
service.  The veteran and his representative advance a theory 
that the veteran has a hernia secondary to his hepatitis C.  
However, they have not offered any competent (medical 
opinion/treatise e.g.) evidence that supports such theory.  

With no clear evidence that the veteran has a hernia, and no 
competent evidence that such disability might be related to 
his service or to a service connected disability, the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.   

Rating for Hepatitis C

Under Code 7354 (for hepatitis C) a 10 percent rating is 
warranted when there is serologic evidence of hepatitis C 
infection and the following signs and symptoms due to the 
hepatitis infection: intermittent fatigue, malaise, and 
anorexia or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12 
month period.  A 20 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent rating 
is warranted when symptoms include daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
having a total duration of at least six weeks during the past 
12-month period, but not occurring constantly.  A 100 percent 
rating is warranted with near-constant debilitating symptoms.  
38 C.F.R. § 4.112, Code 7354 (2006).  Note (2) following Code 
7354 provides that "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

The evidence shows that prior to September 2, 2004, the 
veteran did suffer from fatigue, and malaise.  However, any 
anorexia was by historical reference only (and apparently 
prior to the appeal period).  Significantly, on VA 
examinations during this rating "stage", including in May 
2003 and in May 2004, the veteran was described as well-
developed and well-nourished.  There is no evidence that the 
veteran's hepatitis C required dietary restriction or 
continuous medication, or that he had incapacitating episodes 
(periods of acute symptoms requiring bed rest and a 
physician's care) with total duration of at least two weeks 
within a prior 12-month period.  Consequently prior to 
September 2, 2004, a rating in excess of 10 percent was not 
warranted.

From September 2, 2004, the veteran's hepatitis C has been 
rated 20 percent; so the focus of the analysis is on whether 
a 40 percent (or higher) rating is warranted.  The evidence 
from that date does not show hepatomegaly; nor does it show 
that the hepatitis C resulted in incapacitating episodes with 
a total duration of at least four weeks during a one year 
period.  Consequently, the next higher, 40 percent, is not 
warranted for this time frame.    
The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors, such as marked 
interference with employability or frequent hospitalizations 
specifically due to hepatitis C, warranting extraschedular 
consideration.   See 38 C.F.R.  § 3.321.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.


ORDER

Service connection for hernia is denied. 

A rating in excess of 10 percent for hepatitis C prior to 
September 2, 2004 is denied.

A rating in excess of 20 percent for hepatitis C from 
September 2, 2004 is denied.    


REMAND 


In correspondence to the veteran dated February 16, 2005 his 
Congressman related that he was advised by VA that the 
veteran's Crohn's disease was "found to be tied" to his 
hepatitis C.  Depending on the specifics such "tie", such a 
finding could have probative value in the matter of the claim 
seeking service connection for Crohn's disease.  A review of 
the veteran's claims file failed to uncover this 
communication from the VA to the Congressman, and development 
to secure a copy of such communication is necessary.  
Furthermore, in light of the letter from the Congressman 
indicating that VA has found the veteran's Crohn's disease 
"tied" to his service-connected, and that the veteran 
proposes a secondary service connection theory of 
entitlement, a VA examination to ascertain the nature of any 
"tie" between the veteran's Crohn's and his hepatitis C.  
Notably, to establish secondary service connection, it must 
be shown that a service connected disability caused or 
aggravated the disability for which secondary service 
connection is sought. 

Accordingly, the case is REMANDED for the following:

1. The RO should ascertain the date, and 
arrange for a search to locate and secure 
for the record a copy/report, of the 
communication from VA to the veteran's 
Congressman advising him that the 
veteran's Crohn's disease is tied to his 
hepatitis C.  If the communication cannot 
be located, it should be so noted in the 
record.

2. When this is completed, the RO should 
arrange for the veteran to be examined by 
an appropriate physician to determine the 
etiology of his Crohn's disease.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  Upon review 
of the claims file and examination of the 
veteran, the examiner should provide 
responses to the following questions:

(a)	Did the veteran's service connected 
hepatitis C cause his Crohn's disease?

(b)	If the response to (a) is no, did 
the service connected hepatitis C 
aggravate the Crohn's disease?

(c)	If the response to (b) is yes, 
please identify the baseline 
pathology/manifestations of the 
Crohn's before the aggravation 
occurred, and those present after the 
aggravation occurred. 

The examining physician should explain 
the rationale for all opinions given.

3.  The RO should then readjudicate the 
veteran's claim seeking service 
connection for Crohn's disease.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


